Citation Nr: 0806519	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-25 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for a lung disability, to 
include as due to asbestos exposure.

Entitlement to service connection for lumbosacral disc 
disease.

Entitlement to service connection for a left leg or knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to September 1987 and from January 1989 to January 
1992.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
denied service connection for lumbosacral disc disease and a 
lung disability.  A May 2004 rating decision denied service 
connection for a left leg or knee disability, and that matter 
is also before the Board.  In December 2007, a Travel Board 
hearing was held before the undersigned.  A transcript of 
this hearing is of record.  At the Travel Board hearing, the 
undersigned granted a request to hold the case in abeyance 60 
days for the submission of additional evidence.  38 C.F.R. 
§ 20.709.  That period of time has lapsed and no additional 
evidence has been received.  Hence, the claim will be 
considered on the basis of the current record. 

At the December 2007 hearing the veteran also indicated that 
his claim of service connection for a lung disability did not 
include a claim for emphysema (COPD).  (He specifically 
stated that he did not file a claim of service connection for 
emphysema.)  Consequently, this decision will not address the 
matter of service connection for emphysema (COPD), but will 
be limited to the question of entitlement to service 
connection for other lung disability. 

The issues of entitlement to service connection for 
lumbosacral disc disease and for left leg or knee disability 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.  


FINDINGS OF FACT

1.  During service the veteran suffered a spontaneous left 
pneumothorax which resolved with treatment; a chronic lung 
disability was not manifested in service.

2.  The veteran now has emphysema/COPD; he is not shown to 
have any other chronic lung disability, including as a 
residual of his spontaneous left pneumothorax in service, due 
to alleged asbestos exposure therein, or due to undiagnosed 
illness acquired in Persian Gulf service.


CONCLUSION OF LAW

Service connection for a lung disability is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  October 2002, January 2003, and 
February 2003 letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, the evidence he was responsible for providing, and 
advised him to submit any evidence or provide any information 
he had regarding his claim.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent private and VA treatment 
records have been secured.   Notably, the record includes 
Mount Carmel Health System treatment reports which show 
emphesematous blebs.  At the Travel Board hearing before the 
undersigned, the veteran indicated that there might be 
additional treatment reports from Mount Carmel (dates 
unspecified) showing that he was found to have lung "holes" 
that are residuals of his spontaneous pneumothorax in 
service.  He indicated that he would seek such reports and 
submit them for the record during the abeyance period.  As he 
has not done so, it is assumed that no such additional 
records exist.  The RO arranged for the veteran to be 
examined.  He has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.   
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran's SMRs document that he suffered a left lung 
spontaneous pneumothorax in June 1981.  Subsequent SMRs also 
show that he complained intermittently of chest pain, 
shortness of breath, or pain upon respiration in July 1987, 
August 1989, and December 1990.  No specific lung pathology 
was identified.  Apart from a noted medical history of 
pneumothorax, his April 1993 National Guard enlistment 
physical examination and report of medical history are silent 
for complaints, findings, treatment, or diagnosis related to 
a lung disability.

The veteran's service personnel records reflect that his 
active service included service aboard the USS Guadalcanal.  
In a statement received in October 2002, he alleged his 
period of service on the USS Guadalcanal included when it was 
in dry dock and asbestos was being removed.

Private treatment records from Dr. B.M.U. reflect that in 
January 2000, the veteran complained of chest pain upon 
breathing and chest tightening.  

Private treatment records from Mt. Carmel Health Systems 
reveal the veteran was seen in the emergency room on January 
2001 for complaints of chest pain.  Acute chest pain with 
angina ruled out was diagnosed.  A chest X-ray showed 
emphysematous bleb formations on the apex of both lungs.

Dr. B.M.U.'s treatment records show the veteran was seen on 
February 2001 with complaints of chest tightening.  A medical 
history of emphysema was noted.

VA outpatient treatment records reveal the veteran was seen 
in April 2001, when his primary concern was his recent 
diagnosis of emphysema.  He also reported that his private 
physicians had told him he had a "hole in each lung" and 
should request an exam to determine whether they were caused 
by chemical exposure during the Gulf War.  It was found that 
he had shortness of breath with upper chest pain, and a 
history of emphysema.  

On August 2003 examination on behalf of VA, the veteran 
reported that he had some scar tissue on his chest that 
caused chest pain, and that his private physicians had 
diagnosed emphysema and holes in the lung.  The examiner 
reviewed the claims file, and examined the veteran 
(including, pulmonary function studies and a CT scan of the 
chest).  Asbestosis was not found on the CT scan.  Moderate 
obstructive lung disease and emphysema were diagnosed.  The 
examiner opined that the obstructive pulmonary disease was 
not secondary to the veteran's history of spontaneous 
pneumothorax, and that his current problems were related to 
his 34-year history of smoking.

An October 2004 chest X-ray performed at Mt. Carmel Health 
Systems showed changes in his emphysema.  Specifically, there 
was an increase in the clear spaces and septa in the apex of 
the lungs, suggesting emphysematous bullae.

At the December 2007 Travel Board hearing, the veteran 
clarified he is seeking service connection for scar tissue 
and holes in his lungs.  He testified that he believes they 
are related to his in-service spontaneous pneumothorax, as 
his private physicians have told him the scar tissue damage 
is a result of his collapsed lungs.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases, which has been incorporated into the VA 
Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, 
Asbestos-Related Diseases (May 11, 1988); VA Adjudication 
Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  The 
provisions stipulate that VA must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre-service and/or 
postservice occupational and other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposer and the claimed disease.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The veteran alleges that he has a lung disability apart from 
his emphysema/COPD that is either a residual of his 
spontaneous pneumothorax in service, due to asbestos 
exposure, or due to smoke/fumes inhalation during Persian 
Gulf Service (as an undiagnosed illness, apparently).  The 
record does not show that he has any such disability.  

In fact the record does not show that the veteran has any 
current chronic lung disability other than emphysema/COPD.  
On August 2003 examination on behalf of VA, the veteran was 
found to have COPD (based on pulmonary function studies), and 
emphysema (based on CT scan).  It was specifically noted that 
there was no evidence of pneumothorax.  Asbestosis has not 
been diagnosed.

The only records the veteran has specifically alleged may 
show a lung disability other than emphysema or COPD (holes in 
the lungs on x-ray that are residuals of pneumothorax in 
service), are records from Mount Carmel.  Those records do 
not show disability identified as a residual of pneumothorax 
(instead, x-rays showed emphysematous bleb formations).  As 
was noted, the veteran was afforded opportunity to ascertain 
whether there are any additional records from Mount Carmel 
and to submit them; he has not done so.  

In summary the record does not show that the veteran has any 
chronic lung disability other than emphysema/COPD which are 
not for consideration herein.  Without proof of current 
disability there is no valid claim of service connection for 
a lung disability other than emphysema/COPD.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Absent a showing of 
current chronic lung disability the proposed theories of 
entitlement (i.e., that such disability is a residual of 
pneumotharax, asbestos exposure, or due to Persian Gulf 
undiagnosed illness) are moot.  Notably, the symptoms 
currently shown have been attributed to smoking-related 
emphysema/COPD, and therefore do not fall within the purview 
of the undiagnosed illness presumptive provisions.   See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.   


ORDER

Service connection for a lung disability (other than 
emphysema/COPD) is denied.


REMAND

The veteran's SMRs reflect that he was treated on several 
occasions in service for complaints related to his left leg 
or knee.  In July 1985, he complained of six months of 
intermittent bilateral knee pain.  In February 1986, he 
complained of left knee pain.  He was referred to an 
orthopedic clinic, which noted his history of chronic 
bilateral knee pain.  Bilateral patellofemoral syndrome was 
diagnosed.  In September 1991, mildly prominent tuberosity of 
the right and left tibia was diagnosed.  His April 1993 
National Guard enlistment physical examination and report of 
medical history are silent for complaints, findings, 
treatment, or diagnosis relating to a left leg or knee 
disability.

Private treatment records from Dr. R. show that on November 
1993, the veteran complained of bilateral knee pain that had 
been going on for several years, but had worsened in the past 
two weeks.  He also reported that military physicians had 
diagnosed Osgood-Schlatter disease.  Pain medication was 
prescribed, and the veteran was referred to Dr. D.T.

Correspondence from Dr. D.T.'s office dated in November 2002 
states that they are no longer in possession of the veteran's 
medical records as medical records are purged every seven 
years.  Their records indicate the veteran was last seen in 
1993.

Private treatment records from Dr. J.R.P. reflect that an 
October 2004 MRI of the veteran's left knee showed a left 
knee medial meniscal tear.  In November 2004, he underwent 
left knee arthroscopy and partial synovectomy.  

The veteran has not been afforded a VA compensation and 
pension examination for his left leg or knee disability.  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As noted, the record shows that the veteran 
experienced left leg and knee problems in service.  The 
private diagnoses noted above are sufficient to establish 
current disability.

The Court has held that credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation is enough to satisfy the "low threshold" 
requirement that a disability "may be associated" with 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
The Court has also found that a veteran is competent to 
provide testimony of left leg or knee pain, since the symptom 
is capable of lay observation.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  As the record contains medical 
evidence of current left leg or knee disability, evidence of 
treatment for left leg and knee pain during service, and 
credible lay statements that the veteran has experienced left 
ankle pain since his discharge from service, the "low 
threshold" standard of McLendon is met and an examination of 
the left leg and knee for a medical advisory opinion is 
indicated.  

As for the veteran's claim of entitlement to service 
connection for lumbosacral disc disease, at the December 2007 
Travel Board hearing, he testified that he had undergone back 
surgery in May 2007.  He indicated that his physician told 
him his current back condition may be related to his service, 
and that he had submitted treatment records from the 
physician who performed the operation and of the operation 
itself.  The record does not reflect that these treatment 
records have been received.  As records of such treatment may 
contain pertinent information, they must be secured, if 
available.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify the provider(s) of any additional 
treatment or evaluation he has received 
for lumbosacral disc disease, records of 
which are not already associated with the 
claims file, and to provide any releases 
necessary for VA to secure records of such 
treatment or evaluation.  The RO should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified by the veteran, specifically 
including complete clinical records of all 
evaluations and treatment the veteran 
received in conjunction with his May 2007 
back surgery.  The veteran should be 
advised of the provisions of 38 C.F.R. 
§ 3.158(a), and that it remains his 
responsibility to ensure that the records 
are received if the RO is unable to obtain 
them.

2.  If the records obtained pursuant to 
the above request suggest that another VA 
C&P examination is indicated, then the RO 
should arrange for the veteran to be 
examined by an appropriate physician to 
determine the likely etiology of his 
lumbosacral disc disease.  The examiner 
must review the veteran's claims file in 
conjunction with any such examination.  
Based on examination of the veteran and 
review of the claims file, the examiner 
should provide an opinion responding to 
the following question: Is it at least as 
likely as not (50 percent or better 
probability) that the veteran's 
lumbosacral disc disease is related to his 
service?  The examiner should explain the 
rationale for all opinions given, 
specifically commenting on the evidence 
already of record, including the report of 
the veteran's prior VA C&P examination and 
the opinion by Dr. B.C.I. submitted in 
August 2003.  

3.  The RO should also arrange for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
likely etiology of his current left leg 
and knee disability.  The examiner should 
obtain a complete, pertinent history from 
the veteran, review his claims file, and 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
better probability) that the veteran's 
current left leg and knee disability are 
related to an injury sustained in service.  
The examiner should explain the rationale 
for any and all opinions given.  

4.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


